Citation Nr: 0210964	
Decision Date: 08/30/02    Archive Date: 09/05/02

DOCKET NO.  98-03 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for multiple sclerosis, 
to include as due to Agent Orange exposure.

2.  Entitlement to service connection for peripheral 
neuropathy, to include as due to Agent Orange exposure.

3.  Entitlement to service connection for blurry vision.

4.  Entitlement to service connection for post-traumatic 
stress disorder.


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to April 
1970, with approximately eighteen months of service in the 
Republic of Vietnam during 1967 and 1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which denied entitlement to service 
connection for multiple sclerosis, blurry vision, post-
traumatic stress disorder, and for a brain tumor and skin 
cancer.  At a hearing before the Board in October 1998, the 
veteran withdrew his appeal of the claim for service 
connection for a brain tumor; the issue of entitlement to 
service connection for skin cancer was denied in a March 1999 
Board decision.

The issues of entitlement to service connection for multiple 
sclerosis, blurry vision, and post-traumatic stress disorder 
were originally before the Board in March 1999.  At that 
time, the Board remanded the issues for further development.  
The RO successfully completed the requested development, but 
continued the denial of these claims.  Therefore, they have 
been returned to the Board for further appellate review.

The issue of entitlement to service connection for peripheral 
neuropathy, to include as due to exposure to Agent Orange, 
was denied by the RO in December 2000.  The veteran perfected 
his appeal of that decision and, as such, it is being 
considered in this decision along with the other issues 
remaining on appeal and set forth on the title page of this 
decision.

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran was diagnosed as having probable multiple 
sclerosis in 1994, over twenty years after his discharge from 
service.  This disease is not medically related to the 
veteran's active service nor is it presumed to have been 
incurred in service.

3.  The veteran did not show signs of transient peripheral 
neuropathy within weeks or months of exposure to an herbicide 
agent in the Republic of Vietnam which resolved within two 
years of the date of onset.

4.  The veteran is not diagnosed as having peripheral 
neuropathy separate and apart from the diagnosis of multiple 
sclerosis.

5.  The veteran has corrected vision of 20/20 bilaterally.  
He has transient loss of vision which was not shown in 
service.

6.  The veteran did not participate in combat in the Republic 
of Vietnam.

7.  The veteran's unit records from his service in the 
Republic of Vietnam show that he probably experienced mortar 
fire and shelling of his base camp and work areas.

8.  The veteran's unit records from his service in the 
Republic of Vietnam are independent evidence corroborating 
his inservice stressors.

9.  The veteran has post-traumatic stress disorder as a 
result of his service in the Republic of Vietnam.



CONCLUSIONS OF LAW

1.  Multiple sclerosis was not incurred in or aggravated by 
active service, nor may it be presumed to have been incurred 
in service or as a result of exposure to an herbicide agent 
during active service in the Republic of Vietnam.  
38 U.S.C.A. § 1110, 1112, 1113, 1116 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).

2.  Peripheral neuropathy was not incurred in or aggravated 
by active service, nor may it be presumed to have been 
incurred as a result of exposure to an herbicide agent during 
active service in the Republic of Vietnam.  38 U.S.C.A. 
§ 1110, 1112, 1113, 1116 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2001).

3.  Blurry vision was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2001).

4.  Post-traumatic stress disorder was incurred in or caused 
by active service. 38 U.S.C.A. §§ 1110, 1154, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset of this decision, the Board notes that it has 
given consideration to the provisions of the Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) [codified as amended at 38 U.S.C.A. § 5100 
to 5107 (West Supp. 2001)].  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  It also redefines the obligations of VA 
with respect to its duty to assist a claimant in the 
development of a claim.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,620 (August 29, 2001) 
[codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal and for the reasons expressed immediately below finds 
that the development of these claims has proceeded in 
accordance with the provisions of the law and regulations. 

VA has a duty under the VCAA to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim.  The veteran was specifically informed of the 
information and evidence needed to support his claims in a 
November 1997 statement of the case, the Board's March 1999 
decision and remand, a September 1999 supplemental statement 
of the case, a December 2000 statement of the case, and in an 
April 2002 supplemental statement of the case as well as in 
various letters sent to the veteran by VA throughout the 
course of this appeal in its effort to help develop the 
claims on appeal.  The Board finds that the information 
provided to the veteran specifically satisfies the 
requirements of 38 U.S.C.A. Section 5103 in that the veteran 
was clearly notified of the evidence necessary to 
substantiate his claims.  Under these circumstances, the 
Board finds that the notification requirement of the VCAA has 
been satisfied.  

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate his claim unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  The law provides that the assistance provided by VA 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim. 

After reviewing the record, the Board finds that VA has 
complied with the VCAA's duty to assist by aiding the veteran 
in obtaining medical evidence and affording him a number of 
physical and psychiatric examinations.  It appears that all 
known and available medical records relevant to the issues on 
appeal have been obtained and are associated with the 
veteran's claims file, and the veteran does not appear to 
contend otherwise.  The Board additionally notes that the 
veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  He testified 
before the undersigned Board Member in October 1998, and has 
participated in the development of the claims on appeal 
subsequent to the Board's March 1999 remand.  Thus, the Board 
finds that VA has done everything reasonably possible to 
notify and to assist the veteran and that no further action 
is necessary to meet the requirements of the VCAA and the 
applicable regulatory changes published to implement that 
statute.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  
The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).  If service connection is to be established by 
continuity of symptomatology, there must be medical evidence 
that relates a current condition to that symptomatology.  
Id.

Additionally, service connection may be granted on a 
presumptive basis for certain chronic diseases, including 
multiple sclerosis, under 38 C.F.R. Section 3.309(a).  
Because multiple sclerosis is a chronic disease, service 
connection may be granted under 38 C.F.R. Section 3.307(a)(3) 
if the evidence shows that the disease manifest to a degree 
of ten percent or more within seven years from the date of 
separation from service.  Separation from service is defined 
as the veteran's discharge date.  See 38 C.F.R. 
§ 3.307(a)(2).  Therefore, because the veteran was discharged 
from service in April 1970, the evidence must show that his 
chronic disease manifest to a degree of ten percent by April 
1977, in order for service connection to be granted based 
upon a presumptive period.  There is no statutory or 
regulatory provision to allow for an extension of a 
presumptive period.

I.  
Multiple Sclerosis, Peripheral Neuropathy
and Blurry Vision

With regard to disabilities a veteran attributes to exposure 
to Agent Orange, the law provides that for veterans who 
served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending May 7, 1975, 
service connection may be presumed for certain diseases 
enumerated by statute and regulations that become manifest 
within a particular period, if any such period is 
prescribed.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  
If a veteran is found to have been exposed and/or presumed 
to have been exposed to an herbicide agent during active 
service in the Republic of Vietnam, the following diseases 
shall be service-connected if the requirements of 38 C.F.R. 
Section 3.307(a)(6) are met even though there is no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. 
Sections 3.307(d) are also satisfied:  chloracne or other 
acneform disease; Hodgkin's disease; multiple myeloma; Non-
Hodgkin's lymphoma; acute and subacute peripheral 
neuropathy; porphyria cutanea tarda; prostate cancer; 
respiratory cancers; and, soft-tissue sarcoma.  For the 
purposes of this section, the term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset. See 38 C.F.R. § 3.309(e).

The evidence of record reveals that the veteran served for 
approximately eighteen months in the Republic of Vietnam 
during 1967 and 1968, and performed the duties of a signalman 
in and around DaNang.  He avers that he worked in an area 
where there was a high volume of Agent Orange used; however, 
there has been no specific finding of Agent Orange exposure 
by this veteran.

Under the Agent Orange Act of 1991, a veteran who served in 
the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, and has a disease 
listed in 38 C.F.R. Section 3.309(e), as set forth above, 
shall be presumed to have been exposed to an herbicide agent 
known as Agent Orange during such service.  See 38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.307(a)(6)(iii).  Because neither 
multiple sclerosis nor peripheral neuropathy, other than 
acute and subacute, are listed in 38 C.F.R. Section 3.309(e), 
the veteran is not presumed to have been exposed to Agent 
Orange for the purposes of the Agent Orange Act of 1991.  
Furthermore, the Board specifically finds at this juncture 
that the veteran's disorder claimed to be peripheral 
neuropathy is not "acute or subacute" under Section 
3.309(e) because there is no evidence suggestive of the 
veteran having experienced symptoms within weeks or months of 
the last day of possible Agent Orange exposure, with those 
symptoms resolving within two years, as required by the 
regulation.  The evidence of record clearly shows that the 
veteran had his first symptoms in 1991, some twenty years 
after his discharge from service.

The evidence of record shows that the veteran was 
hospitalized during service in 1966 with a fever of 104 
degrees and was treated for approximately thirty days for 
pneumonia.  His treatment records throughout service and 
examination report upon discharge from service are void of 
complaints associated with his current disorders.  Upon 
discharge from service in 1970, the veteran filed an 
application for VA compensation benefits requesting service 
connection for jungle rot of the feet, for an eye condition, 
and for bilateral knee and right leg injury.  He underwent VA 
examination in October 1970 and complained only of occasional 
right knee soreness.  There were no medical findings of 
multiple sclerosis, blurry vision, and/or peripheral 
neuropathy.

Treatment records show routine check-ups for complaints found 
to be most compatible with a diagnosis of multiple sclerosis 
beginning in 1994.  There have been no major changes found in 
the veteran's neurological condition since he was diagnosed 
as having probable multiple sclerosis, however, some 
deterioration has been noted.  

The veteran testified before the Board that he began having 
symptoms of what has now been diagnosed as probable multiple 
sclerosis as early as 1991.  He stated that he experienced 
numbness in his extremities, but did not seek treatment until 
1994.  The veteran testified that his blurry vision had been 
attributed to his multiple sclerosis and that he believed his 
neurological condition was a result of either exposure to 
Agent Orange during service or to a misdiagnosis of pneumonia 
in service in 1966 followed by a prolonged period of very 
high fever.  The veteran stated that he was told by a 
physician in 1966 that he could have suffered permanent brain 
damage as a result of his high fever.

In conjunction with this claim, the veteran underwent VA 
examinations in September 1995.  He was found to have 
probable multiple sclerosis; he had a normal eye examination 
at that time with no evidence of ocular pathology.  There was 
no diagnosis of peripheral neuropathy, but sensory impairment 
of the right extremities secondary to multiple sclerosis was 
noted.

In February 2000, the veteran again underwent VA 
examinations.  He complained of right-sided weakness and 
numbness since 1994.  After complete examination, the veteran 
was diagnosed with probable multiple sclerosis; a diagnosis 
of peripheral neuropathy was not rendered.  On eye 
examination, the veteran had 20/20 corrected vision 
bilaterally and his complaints of periodic loss of vision and 
blurry vision were diagnosed as transient vision loss.

Social Security Administration records show that the veteran 
was granted benefits under that agency's programs in 
September 1997.  The Social Security Administration 
specifically found that the veteran was prevented from 
working because of multiple sclerosis causing visual problems 
and increasing right-sided weakness which began in the spring 
of 1994.

Given the evidence as outlined above, the Board finds that 
multiple sclerosis did not have its inception during the 
veteran's period of active service or within seven years of 
the veteran's discharge from service, nor was it caused by 
the veteran's service.  His service records do not contain 
any evidence of early signs of the disease and the current 
diagnosis of probable multiple sclerosis has only been 
related back to 1994, with symptoms possibly as early as 
1991.  As such, there is no evidence to suggest that multiple 
sclerosis began in, was aggravated by, began within seven 
years of discharge from service, or was caused by the 
veteran's service.  The veteran's assertion that his disease 
is a result of either exposure to Agent Orange or a period of 
prolonged high fever in service is not supported by medical 
evidence and, as such, the Board finds that, standing on its 
own, the assertion is not sufficient to establish a 
relationship between the currently diagnosed disease and the 
veteran's active service.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992) (Laypersons are not competent to offer 
medical opinions).

The Board also finds that the veteran's transient loss of 
vision was not incurred in or caused by active service.  As 
noted above, the veteran's complaints of impaired vision have 
been attributed to his multiple sclerosis and have not been 
linked in any way to his active service.  Accordingly, the 
veteran's claim for service connection for blurry vision is 
denied.

The Board additionally finds that the veteran's claim for 
service connection for peripheral neuropathy must fail 
because there is no diagnosis of current disability.  The 
veteran has complaints of numbness and weakness in his right 
extremities, a condition which may be called neuropathy, 
however, the veteran is not currently diagnosed as having 
peripheral neuropathy distinct from the diagnosis of multiple 
sclerosis as his complaints are part and parcel of the 
diagnosis of multiple sclerosis.  Consequently, the veteran's 
appeal is denied in this respect.

II.
Post-traumatic Stress Disorder

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. Section 4.125(a); a link, 
established by medical evidence, between current symptoms 
and an in-service stressor; and, credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f).  The diagnosis of a 
mental disorder must conform to the DSM-IV and be supported 
by the findings of a medical examiner.  See 38 C.F.R. 
§ 4.125(a).

The veteran asserts that he witnessed people being wounded 
and killed during his service in the Republic of Vietnam, 
but cannot recall the name of any such person.  He contends 
that he occasionally participated in combat duties even 
though he was a signalman in and around DaNang while serving 
in the Republic of Vietnam.  The veteran asserts that rocket 
attacks on his base camp and work areas required him to 
perform such combat-type duties.  The United States Army 
Records Management & Declassification Agency (USARMDA) could 
not verify any specific stressor identified by the veteran, 
however, unit records obtained from USARMDA show that the 
veteran probably experienced mortar fire and shelling of his 
base camp and work areas.

The veteran's treatment records do not show any treatment 
for post-traumatic stress disorder.  The diagnoses of post-
traumatic stress disorder come in the form of VA 
examinations performed in September 1995 and February 2000.  
At these examinations, the veteran related his experiences 
in the Republic of Vietnam, including his presence during 
rocket attacks in and around DaNang.

The Board notes at this juncture that is the defined and 
consistently applied policy of VA to administer the law under 
a broad interpretation, consistent, however, with the facts 
shown in every case.  See 38 C.F.R. § 3.102.  

After a complete review of the evidence of record, the Board 
finds that because the veteran is not a combat veteran, his 
lay assertions cannot alone be accepted to establish that the 
averred occurrences did, indeed, happen.  See 38 C.F.R. 
§ 3.304(f).  The Board notes that the veteran's assertion 
that he performed occasional combat duties is insufficient to 
find that he was a combat veteran as his service personnel 
records, including records of decorations and commendations, 
do not support the contention that he was a combat veteran.  
Records from USARMDA, however, show that the veteran probably 
experienced mortar fire and shelling of his base camp and 
work areas in and around DaNang.  This evidence is deemed to 
be independent corroboration of the veteran's inservice 
stressors.  See Pentecost v. Principi, 16 Vet. App. 124 
(2002); Suozzi v. Brown, 10 Vet. App. 307 (1997).  
Specifically, the unit records received from USARMDA reveal 
that the veteran's unit was present during rocket attacks and 
the fact that the veteran was present with his unit suggests 
that he was, in fact, exposed to the attacks.  Consequently, 
the Board finds that the veteran's stressors have been 
corroborated by independent evidence.  As such, the diagnosis 
of post-traumatic stress disorder based on the veteran's 
stressors in the Republic of Vietnam during active service is 
accepted, and the veteran's claim for service connection for 
post-traumatic stress disorder is granted.


ORDER

Service connection for multiple sclerosis, to include as due 
to exposure to Agent Orange, is denied.

Service connection for peripheral neuropathy, to include as 
due to exposure to Agent Orange, is denied.

Service connection for blurry vision is denied.

Service connection for post-traumatic stress disorder is 
granted.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

